                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        H. PAUL EFSTRATIS, SB# 242373
                    2     E-Mail: Paul.Efstratis@lewisbrisbois.com
                        BRIAN C. VANDERHOOF, SB# 248511
                    3     E-Mail: Brian.Vanderhoof@lewisbrisbois.com
                        JONATHAN WON, SB# 293910
                    4     E-Mail: Jonathan.Won@lewisbrisbois.com
                        333 Bush Street, Suite 1100
                    5   San Francisco, California 94104-2872
                        Telephone: 415.362.2580
                    6   Facsimile: 415.434.0882

                    7 Attorneys for Defendant FORD MOTOR
                        COMPANY
                    8
                    9                                       UNITED STATES DISTRICT COURT

                   10                                      EASTERN DISTRICT OF CALIFORNIA

                   11
                   12 DCL TECHNOLOGY, INC.,                                     Case No.

                   13                       Plaintiff,
                                                                                DECLARATION OF JONATHAN WON
                   14            vs.                                            IN SUPPORT OF NOTICE OF REMOVAL

                   15 FORD MOTOR COMPANY; and DOES 1                            Superior Court Action: 21CECG01096
                        through 20, inclusive,
                   16
                                            Defendants.                         Trial Date:        None Set
                   17
                   18
                                                         DECLARATION OF JONATHAN WON, ESQ.
                   19
                                 I, Jonathan Won, declare as follows:
                   20
                                 1.         I am an attorney duly licensed to practice law before all courts of the State of
                   21
                        California and the United States District Court for the Eastern District of California, and am an
                   22
                        associate with Lewis Brisbois Bisgaard & Smith, LLP, attorneys for Defendant Ford Motor
                   23
                        Company (“Ford”). I am a member in good standing with the State Bar of California. I have personal
                   24
                        knowledge of the following facts, except for those based on information and belief, which I believe
                   25
                        to be true, and if called upon to testify, I could and would competently testify to their truth and
                   26
                        accuracy.
                   27
                                 2.         This declaration is submitted in support of Ford Motor Company’s Notice of
LEWIS              28
B RISBOIS
B ISGAARD
& SMITHLLP
                        4830-4950-8074.1                                    1
ATTORNEYS AT LAW                           DECLARATION OF JONATHAN WON IN SUPPORT OF NOTICE OF REMOVAL
                    1 Removal to the United States District Court for the Eastern District of California under 28 U.S.C.§
                    2 1332, 1441 and 1446.
                    3            3.         In executing this declaration, I do not intend, and Ford has not authorized me, to

                    4 waive any protections or privileges Ford may have as to proprietary, trade secret, and/or confidential
                    5 information, or to waive Ford’s attorney-client privilege as to any of its communications or to waive
                    6 the work product immunity developed in anticipation of or in response to litigation. I intend only to
                    7 describe certain factual matters that are pertinent to this declaration.
                    8            4.         True and accurate copies of all process, pleadings and orders for the State Action in

                    9 Ford’s possession are attached hereto as Exhibit A.
                   10            5.         I performed the calculations to determine the potential damages to be awarded to

                   11 Plaintiffs if they prevailed on their Song-Beverly Act claims.
                   12            6.         Pursuant to the statutory method of calculation above, I calculated Plaintiff’s

                   13 potential damages on its Song-Beverly claims using figures presented in the Retail Installment
                   14 Contract, which lists the total sales price as $86,521.60, a true and correct copy of which is attached
                   15 hereto as Exhibit B and which was also attached as Exhibit A to Plaintiff’s Complaint..
                   16            7.         Even before taking attorney’s fees into account, the total sales price of $86,521.60

                   17 plus $173,043.20 as a 2X civil penalty pursuant to the Song-Beverly Act, totals $259,564.80.
                   18            8.         Attached as Exhibit C is a true and correct copy of an excerpt from Ford’s 10-K

                   19 filing for the fiscal year ending December 21, 2017, which was downloaded on March 8, 2017 from
                   20 the 2017 Annual Report posted on Ford’s website, http://shareholder.ford.com/reports-and-
                   21 filings/annual-reports.
                   22            10.        The Original Complaint is this action was served on Ford Motor Company on April

                   23 21, 2021.
                   24            11.        Attached hereto as Exhibit D is the Standard Claims List available from Ford’s

                   25 Analytical Warranty System. It indicates that the subject vehicle was first presented for a warranty
                   26 repair by Plaintiff at 8,890 miles and last time at 15,837 miles.
                   27            I declare under penalty of perjury under the laws of the United States of America that the

LEWIS              28 foregoing is true and correct and if called as a witness I could and would so testify.
B RISBOIS
B ISGAARD
& SMITHLLP
                        4830-4950-8074.1                                      2
ATTORNEYS AT LAW                           DECLARATION OF JONATHAN WON IN SUPPORT OF NOTICE OF REMOVAL
                    1            This Declaration is dated May 21, 2021, in Irvine, California.

                    2
                    3                                                        /s/ Jonathan Won
                                                                       Jonathan Won
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
B RISBOIS
B ISGAARD
& SMITHLLP
                        4830-4950-8074.1                                  3
ATTORNEYS AT LAW                           DECLARATION OF JONATHAN WON IN SUPPORT OF NOTICE OF REMOVAL
EXHIBIT A
                                                                410Z-t-ilfff- APR 2 1 2021
                                            SUMMONS                                                                                                  SUM-100
                                                                                                                         FOR COURT USE ONLY
                                     (CITACION JUDICIAL)                                                             (SOLO PARA USO DE L.4 CORTE)

 NOTICE TO DEFENDANT: FORD MOTOR COMPANY; and                                   DOES 1
                                                                                                          E-FILED
(AVISO AL DEMANDADO):through 20, inclusive                                                                4/19/2021
                                                                                                          Superior Court of California
                                                                                                          County of Fresno
                                                                                                          By: E. Meyer, Deputy


 YOU ARE BEING SUED BY PLAINTIFF: DCL TECHNOLOGY,                                     INC.
(LO ESTI( DEMANDANDO EL DEMANDANTE):



 • NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Readthe information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
   Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
   costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 !  A VIS01 Lo han demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escuchar su version. Lea la informaciOn a
   continuaci6n
     Tiene 30 DIAS DE CALENDA RIO despues de que le entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
   corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefOnica no lo protegen. Su respuesta por escrito tiene que estar
   en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
   Puede encontrar estos formularios de la code y mas informacion en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
   biblioteca de leyes de su condado o en la code que le quede Ries cerca. Si no puede pager la cuota de presentaciOn, pida al secretario de la code
   que le d6 un formulario de exencian de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
   podra guitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
   remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
  programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
  (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
   colegio de abogados locales. AVISO:Por by, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
   cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerrlo o una concesion de arbitraje en un caso de derecho civil. Tiene que
    agar el gravamen de la code antes de que la code pueda desechar el caso.
 The name and address of the court is:                                                                      CASE NUMBER:
(El nombre y direccion de la corte es):                                                                    (Numero del Caso): 210ECG01096
 FRESNO COUNTY SUPERIOR COURT
 1130 0 Street
 Fresno, CA 93721-2220

 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el nOmero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 Adam J. McNeile Bar No. 280296                                                      (415) 632-1900      (415) 632-1901
 KEMNITZER, BARRON & KRIEG, LLP
 42 Miller Ave., 3rd Floor
 Mill Valley, CA 94941
 DATE: 4/19/2021                                                    Clerk, by E. Meyer                                ,Deputy
(Fecha)                                                             (Secretario)                                       (Adiunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. I—I as an individual defendant.
                                       2.        as the person sued under the fictitious name of(specify):

                                       3. 4      on behalf of (specify):     FORD MOTOR COMPANY
                                            under: )P
                                                    -T1( CCP 416.10 (corporation)                           r"--1 CCP 416.60(minor)
                                                           CCP 416.20 (defunct corporation)                 -
                                                                                                            1   1 CCP 416.70 (conservatee)
                                                    Fl CCP 416.40 (association or partnership)               LJ CCP 416.90 (authorized person)
                                                   other (specify):
                                       4. Kby personal delivery on (date):            APR 2 1 2021                                                      Page 1 of 1
  Form Adopted for Mandatory Use
    Judicial Council of California
                                                                       SUMMONS                                                 Code of Civil Procedure §§ 412.20,465

   SUM-100 (Rev. July 1,20091
        SUPERIOR COURT OF CALIFORNIA • COUNTY OF FRESNO
                                                                              FOR COURT USE ONLY
                 Civil Unlimited Department, Central Division
                                 1 130"0" Street
                                                                              4/1 9/2021
                         Fresno, California 93724-0002
                               (559)457-1900
                                                                              Filed by Court •
TITLE OF CASE:
               DCL Technology INC. vs. Ford Motor Company

   NOTICE OF CASE MANAGEMENT CONFERENCE AND ASSIGNMENT OF                     CASE NUMBER:
                     JUDGE FOR ALL PURPOSES                                                210ECG01096

To All Parties and their Attorneys of Record: Adam J. McNeile

                   This case has been assigned to Ithsti Culver Kapetan, Judge for all purposes.
                          All future hearings will be scheduled before this assigned judge.

You are required to appear at a Case Management Conference on 08/18/2021 at 3:30 PM in Department 402
of the court located at 1130"0"Street, Fresno, California.

You must comply with the requirements set forth in Fresno Superior Court Local Rule Chapter 2.

Failure to appear at the conference may result in imposition of sanctions, waiver of jury trial, or other adverse
consequences.

Defendants: Appearance at the Case Management Conference does not excuse you from having to file your
response in proper legal form within 30 days after the Summons is served on you. You could lose the case if you
do not file your response on time. If you do not know an attorney, and do not have one, you may call an
attorney referral service or a legal aid office (listed in the phone book).


                                                   DECLARATION

I declare under penalty of perjury under the laws of the State of California that I gave a copy of the Notice of
Case Management and Assignment of Judge for All Purposes to the person who presented this case for filing.

Date:    4/19/2021                            Clerk, by   Elise Meyer                                    , Deputy




CV-48 R03-09              NOTICE OF CASE MANAGEMENT CONFERENCE

                        AND ASSIGNMENT OF JUDGE FOR ALL PURPOSES
 1   KEMNITZER,BARRON & KRIEG,LLP                              E-FILED
     ADAM J. McNEILE           Bar No. 280296                  4/16/2021 3:57 PM
 2   KRISTIN KEMNITZER         Bar No. 278946                  Superior Court of California
     42 Miller Ave., 3rd Floor                                 County of Fresno
 3   Mill Valley, CA 94941                                     By: E. Meyer, Deputy
     Telephone: (415)632-1900
 4   Facsimile: (415)632-1901
     adamkbklegal.com
 5   kristin(&,kbklegal.com

6    Attorneys for Plaintiff DCL TECHNOLOGY,INC.

 7

 8

9
                     IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                                IN AND FOR THE COUNTY OF FRESNO
11

12   DCL TECHNOLOGY,INC.,                                 Case No.210ECG01096

13                         Plaintiff,                    COMPLAINT FOR BREACH OF
                                                         WARRANTY,CIVIL CODE §1790,ET
14          VS.                                          SEQ.

15   FORD MOTOR COMPANY; and DOES 1                      Unlimited Civil Case
     through 20, inclusive,
16                                                       JURY TRIAL DEMANDED
                           Defendants.
17

18                                          INTRODUCTION

19          I.      Plaintiff DCL TECHNOLOGY,INC.("Plaintiff') brings this action for statutory

20   breach of warranty against Defendant FORD MOTOR COMPANY("FORD")and DOES 1

21   through 20, regarding Plaintiffs purchase of a defective 2020 Ford F-350,

22   VIN 1FT8W3BT7LEC29891(the "vehicle"). On information and belief, Plaintiff alleges the

23   following:

24                                              PARTIES

25          2.      Plaintiff is a California corporation authorized to conduct and conducting business

26   in the State of California, including the County of Fresno.

27          3.      FORD is, and at all times relevant herein was, a Delaware corporation authorized

28   to conduct and conducting business in the State of California, including the County of Fresno.


                                                   Complaint
 1   FORD was and is the manufacturer and/or warrantor of the vehicle.

 2                                          DOE DEFENDANTS

 3          4.       Plaintiff does not know the true names and capacities, whether corporate,

 4   partnership, associate, individual or otherwise, of Defendants sued herein as DOES 1 through 20,

 5   inclusive, pursuant to §474 of the California Code of Civil Procedure. Nonetheless, Plaintiff

6    alleges that Defendants DOES 1 through 20, inclusive, are in some manner responsible for the

 7   acts, occurrences and transactions set forth herein and are legally liable to Plaintiff. Plaintiff will

 8   seek leave to amend this complaint to set forth the true names and capacities of said fictitiously-

 9   named Defendants, together with appropriate charging allegations, when ascertained.

10                                     AGENCY AND ALTER EGO

11           5.      At all times mentioned herein each Defendant, whether actually or fictitiously

12   named herein, was the principal, agent (actual or ostensible), or employee of each other

13   Defendant and in acting as such principal or within the course and scope of such employment or

14   agency, took some part in the acts and omissions hereinafter set forth, by reason of which each

15   Defendant is liable to Plaintiff for the relief prayed for herein.

16          6.      FORD authorized dealerships were acting as agents ofFORD for purposes of

17   repairing vehicles under the FORD three-year, 36,000-mile "bumper-to-bumper" warranty as

18   well as the five-year, 60,000-mile powertrain warranty covering the vehicle at issue in this

19   matter. Plaintiff further alleges that FORD is the administrator and warrantor of the warranties

20   that accompanied the vehicle.

21                                     AGENCY AND ALTER EGO

22          7.       At all times mentioned herein each Defendant, whether actually or fictitiously

23   named herein, was the principal, agent(actual or ostensible), or employee ofeach other

24   Defendant and in acting as such principal or within the course and scope of such employment or

25   agency, took some part in the acts and omissions hereinafter set forth, by reason of which each

26   Defendant is liable to Plaintiff for the relief prayed for herein.

27          8.      FORD authorized dealerships were acting as agents ofFORD for purposes of

28   repairing vehicles under the FORD three-year, 36,000-mile "bumper-to-bumper" warranty, the
                                                        2
                                                     Complaint
 1   five-year, 60,000-mile power train warranty, and other warranties covering certain other

2    components of the vehicle at issue in this matter. Plaintiff further alleges that FORD is the

3    administrator and warrantor ofthe warranties that accompanied the vehicle.

4                                    JURISDICTION AND VENUE

5           9.      Venue is proper in Fresno County because FORD and Plaintiff conduct

6    substantial business in Fresno County and Plaintiff's principal place of business is in Fresno

7    County. '

8            10.    This Court has jurisdiction over Plaintiff's claims because FORD is qualified to

9    do business in California and regularly conducts business in California. Furthermore, the acts

10   and omissions complained of occurred in California.

11                                       ACTS OF DEFENDANTS

12           1 1.   On June 12, 2020, Plaintiff purchased the vehicle from an authorized Ford

13   dealership. A true and correct copy ofthe purchase contract is attached hereto as Exhibit A and

14   incorporated herein by reference.

15           1 2.   Plaintiff's purchase of the vehicle was accompanied by express warranties offered

16   by FORD and extending to Plaintiff. These warranties were part of the basis of the bargain of

17   Plaintiff's contract for the purchase of the vehicle and were contained in the warranty booklet

18   and warranty agreement.

19           13.    The warranties provided by FORD covered any repairs or replacements needed

20   during the warranty period due to defects in factory materials or workmanship. Any required

21   adjustments would also be made during the coverage period. All warranty repairs and

22   adjustments, including parts and labor, were to be made at no charge. Additional warranties were

23   set forth in the warranty booklet and other documents not in Plaintiff's possession and are

24   incorporated herein by reference as though fully set forth.

25           1 4.   In fact, when delivered, the vehicle was defective in materials and workmanship.

26   Plaintiff began experiencing seriously dangerous defects with the vehicle shortly after

27   purchasing it that continue to this day. Specifically, on intermittent occasions that have become

28   significantly more frequent over time, when driving the vehicle down an incline while towing a
                                                      3
                                                   Complaint
 1   trailer, many of the most important safety systems on the vehicle ceased functioning, including

 2   the hill descent control system, the collision detection system, the traction control system, the

 3   antilock braking system, and the trailer brake functionality.

 4           1 5.   Needless to say, it is terrifying when this happens. Because the trailer brakes

 5   cease functioning, Plaintiff is forced to rely only on the truck brakes alone to stop both the truck

 6   and the trailer — and the truck brakes are not built to stop the trailers and the truck. If a car were

'7   stopped in front &Plaintiff while the trailer brake system was out; one would have no way to

 8   stop quickly. This would be likely to result in a serious accident.

 9           16.    Plaintiff has returned the vehicle for attempted repairs to FORD-authorized

10   dealerships concerning the loss of braking functionality and/or the loss ofthe entire onboard

11   electrical safety system on three occasions. In all, the vehicle has been out of service for no

12   fewer than 41 days.

13           17.    The defects experienced by Plaintiff with the vehicle substantially impair its use,

14   value, and safety to Plaintiff. Despite Plaintiffs repeated efforts to allow FORD and its

15   authorized agents the opportunity to repair the vehicle, the nonconforming and defective

16   conditions were never repaired.

17           18.    After having lost confidence in the vehicle, Plaintiff contacted FORD and

18   requested that FORD buy back the defective vehicle. FORD denied Plaintiffs buy back request

19   in violation of its obligations under California law. The defects with the vehicle are so dangerous

20   that Plaintiff has limited use of the vehicle.

21                                   FIRST CAUSE OF ACTION
                      (Breach of Warranty in Violation of Civil Code §1790,et seq.)
22                             (Against FORD and Applicable DOES)
23           19.    Plaintiff realleges and incorporates by reference as though fully set forth herein

24   each and every allegation contained in the paragraphs above.

25          20.     The vehicle is a "consumer good" as defined in Civil Code §1791(a)and a"New

26   Motor Vehicle" as defined in Civil Code §1793.22(e).

27          21.     FORD is a "manufacturer" as defined in California Civil Code §1791(j). FORD is

28   the warrantor and thus obligated to comply with Civil Code §1791, et seq., pursuant to Civil
                                                         4
                                                      Complaint
 1   Code §1795.

 2           22.    Plaintiff's purchase of the vehicle was accompanied by express factory warranties

 3   offered by FORD to Plaintiff. The express warranties described and incorporated herein by

 4   reference are each an "express warranty" as defined in California Civil Code §1791.2(a)(1).

 5           23.    Due to the existence of the express warranties, Defendants cannot disclaim

6    implied warranties. The duration of the implied warranties of merchantability and fitness are

 7   cOextensive in duration With the express warranties which accompanied the purchase of the

 8   vehicle pursuant to California Civil Code §1791.1(c). These warranties were part ofthe basis of

9    the bargain of Plaintiff's contract for the purchase of the vehicle.

10           24.    FORD's express warranties covered any repairs or replacements needed during

11   the warranty period due to defects in factory materials or workmanship. Any required

12   adjustments or repairs would also be made during the basic coverage period. All warranty repairs

13   and adjustments, including parts and labor, were to be made at no charge. Additional warranties

14   were set forth in the warranty booklet, and are incorporated herein by reference as though fully

15   set forth.

16           25.    In fact, when delivered to Plaintiff, the vehicle was defective in materials and

17   workmanship, such defects being described above and discovered within the warranty periods.

18           26.    Plaintiff returned the vehicle to authorized FORD servicing dealerships for repairs

19   on at least three occasions for serious problems with the vehicle, as outlined above. The vehicle

20   has been out of service for no fewer than 41 days.

21           27.    Plaintiff purchased the vehicle with the reasonable expectation that the vehicle

22   was fit to be used for the ordinary and intended purpose of providing Plaintiff with reliable and

23   safe transportation. Defendants knew, when it was manufactured and sold, that the intended and

24   ordinary purpose ofthe vehicle was to provide the buyer with safe and reliable transportation.

25           28.    At all times that Plaintiff had possession of the vehicle, Plaintiff used it for the

26   intended and ordinary purpose. However,the vehicle was not fit for the ordinary purposes for

27   which it was purchased. It was, in fact, defective, as set forth above, and not fit to provide

28   Plaintiff with safe and reliable transportation.
                                                        5
                                                    Complaint
 1           29.     The dangerous defects experienced by Plaintiff with the vehicle substantially

 2   impair its use, value, or safety to Plaintiff. Despite Plaintiff's repeated efforts to allow FORD the

 3   opportunity to repair the vehicle, many nonconforming and defective conditions were never

 4   repaired. The vehicle continues to exhibit the problems described above.

 5           30.     As a direct and proximate result of Defendants' violation of their obligations

 6   under the Song-Beverly Consumer Warranty Act, Plaintiff has suffered actual, consequential,

 7 'and incidental damages, including but not limited to money expended'on the purchase ofthe

 8   vehicle, finance charges, damages associated with the inconvenience suffered as a result of the

 9   complete failure ofthe vehicle to operate properly, the loss of use of the vehicle during the time

10   it has been at the dealership for repairs, other incidental and consequential damages, and

11   attorneys' fees, which Plaintiff has incurred and will continue to incur in order to protect his

12   rights in this matter.

13           31.     As a direct and proximate result of FORD's willful violation of its obligations

14   under the Song-Beverly Consumer Warranty Act, Plaintiff is entitled to have FORD either

15   replace the goods or reimburse Plaintiff in an amount equal to the purchase price paid by the

16   consumer, including finance charges. Plaintiff has the choice to elect either option, pursuant to

17   California Civil code §1793.2(d)(2).

18           32.     As a direct and proximate result ofFORD's willful violation of its obligations

19   under the Song-Beverly Consumer Warranty Act, Civil Code §1794(c)Plaintiff is entitled to a

20   civil penalty oftwo times his actual damages.

21           33.    Pursuant to Civil Code §1794(d), Plaintiff is entitled to recover a sum equal to the

22   aggregate amount of costs and expenses, including attorneys' fees. As a proximate result of

23   FORD's misconduct as alleged herein, and in an effort to protect his rights, Plaintiff has incurred

24   and will continue to incur legal fees, costs, and expenses in connection therewith.

25           WHEREFORE,Plaintiff prays for judgment as hereinafter set forth.

26                                       PRAYER FOR RELIEF

27           WHEREFORE,Plaintiff prays for judgment as follows:

28 (1)      For actual damages in excess of the jurisdictional minimum of this court;
                                                      6
                                                   Complaint
     1   (2)    For restitution in the form ofreimbursement pursuant to California Civil Code §1794(b)

 2              and §1793.2(d);
 3 (3)          For civil penalty pursuant to California Civil Code §1794(c) in an amount twice that of
 4              the actual damages;
 5 (4)          For prejudgment interest from the date of the purchase at the maximum legal rate;

 6 (5)          For attorneys' fees, expenses and costs of suit incurred herein; and

 7 (6)          For such other and further relief as the Court deems just and proper under the

 8              circumstances.
 9       Dated: April 16, 2021                        KEMNITZER,BARRON & KRIEG,LLP
10

11                                            By:
                                                      ADAM J. McNEILE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        7
                                                     Complaint
     1                                    JURY TRIAL DEMANDED
 2             Plaintiff demands a trial by jury on all issues so triable.

 3       Dated: April 16,2021                         KEMNITZER,BARRON & ICRIEG,LLP
 4

 5                                            By:
                                                      ADAM J. McNEILE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        8
                                                     Complaint
EXHIBIT A
                          SIMPLE INTEREST VEHICLE CONTRACT FOR SALE AND SECURITY AGREEMENT
SECTION A:                                                           .           f
Buyer's Name(s):          OCL TECHNOLOGY. INC._                   CREDITOR:CAPITAL FORD INC*
Name:                                                             Address: 3664 SOUTH CARSON STREET
Address:                                                          Cily:( ra H CITY               Courtly:
City:                               County: MADERA                Slate: NY                      Zip: Ep;1701
Stale: 1111                         Zip11111                      Phone:(775 )18215353
Bus. Phone:                         Res. Phone:(      )
Stook No.:35684                                Salesrnan:FTNN w nRWTr.                    Date: OK/I2/X170
SEUON141       DISCLOSURE MADE IN COMPLIANCE WITH FEDERAL TRUTH IN LENDING ACT.
                                      Your Payment Schedule will be:                                  e means an estimate
   ANNUAL                              Number at payments: Amount ol payment   When payments are due:
   PERCENTAGE no cost of your
   RATE      credit as a yearly rate.       N/A                 N/A          .   N/A
                                                               d7                             1 net& POI                 NfINTW! v PAr..114)4Wr; 0,17/1,SrerrA
                                      2.90 %                       I                          I 54.1. 7.,Fs              raw nu: 04/151               ,    dmi
  FINANCE                                                 INSURANCE AND DEBT CANCELLATION: Credit life insurance, credit disability Insurance, and deb •
  CHARGE                  The dollar amount               cancellation coverage,.which is also known as,GAP coverage, are not required to obtain credit, and will not be
                          the credit will cost you.          rovided unless you n and a recite nay the additional cost.
                                                                                    Premium:             Term: Signalure(s):
                       $           4369.8E.                Credit life:                          •                I want credit fife
                                                                                                       NisA insurance:                    XN/A •
                         The amount of credit                                                                                                AS/At.AA
   Amount                                                  Joint credit                                           We want joint           ,s
   Financed               provided to you oe on            life:                                       14/4       credit life insurance: ^g,,,t,„4
                          your behalf.                                         $11/A
                                                           Credit disability:                                     I want credit
                '      $ 721.51.78                                             Sil /A                  NIA clisabitity insurance:-)Al A 4
                          The amount you will              Credit tile                                            I want credit Ille and
  Total of                                                 and disability: 1,,./A                                 disabifiry Insurance:
  Payments                :,tratcv: paid alterpay-
                                               y                                                       N /A
                                                           Joint credit life                                      We    want joint crOdit
                          meals as scheduled.                                                                     tile and single         X a
                                                            and disability; $I/4                       kVA disability Inseranco,- •
                       $ 76521.60                           Debt cancekatieo                                      I want debt can lotion
                                                           coverage(GAP t                                         coverage
  Total Sales             The wee coat or                   common)            11 rA                   al fa       OAP coverage):            es,„,,,,,,,,,)
  Price                    your purchase on                You may obtain property Insurance from anyone you want mat is acceptatite to the:Creditor on page 1 of 2.11 you
                          credit, Including
                           your down payment               gel the insurance from the Creditor, you will pay S           . Pi/A                                iftd 'the term of the
 ...............-.4+,01 S"TON101041                        i('surince 'will tie 'NIA
                        $ e6sa.,30                         SECURITY:You are giving a security interest in the goods or property being purchased.           .,       .
                                                                 El If checked;you aro 4iving a oocurity Interest in
                                                           LATE CHARGE:It a paymem is more than ID days late, you will be charged'     i15 or 8*cent of lire payment. vdichever It Wm.
                                                           PREPAYMENT: II you pay aft early, you will nor have to pay a penefty, .
 See your contract documents for airy additiOnal inlornution about neapaymult. default. any requited repayment in full before the scheduled date, and penalties.'
         SECTD&Q,ITEMIZATION OF AMOUNT FINANCED.                                         SECTION D: VEHICLE RETAIL INSTALLMENT CONTRACT
                                             5 1#675.00                                                       AND SECURITY AGREEMENT.
 1.Vehicle Selling Price
   • Plc DocumeNery                          S        QO 'tat                           This contract Is made. the.12„th-(dtitY) of lUf.Tr                           (month)
   (This charge represents costs and profit to the dealer tor Rents such as inspecting, of2,020L(year). between you,the Buyer(s)shown on page 1 ol 2,and us. the Seder
    cleaning, adjUstaig vehicles. and proposing documents related to the sale.)          shown as CreOtor on page I el Hang been quatee a cmh price and a credit price
                                                                                         and twAng chosen to pay the credit price(shown as the Total Sales Price in Section
     Plus:Emissions Inspection Fee                                                      8 en page 1 of 2), you agree to buy and we agree to sett settled to all the term of
     Plus:Other bl/A                       )$                                            this contract the following described vehicle, accessories and equipment (all of
     Plus:Oder pia                         )S             fl/A                           which are referred to in this contract as"Colatentra:
     Pkts:other cr,FraltrIV                )S        149.00                              New or Used:
                                                                                                         IIEW              Year and make: L513 ono rwc4
     Total Texaele Selling Price                              c 75C3.50
2.Total Sales Tax                                                   5720.03             seritasIs-ory F Body Style:                 cRE!...!              No CYI *4N  -
3. Amounts Paid to Public Officials
        a.Titling Fee                              1159.00                               II truck, ton capacity:
        b.Registration Fee                                N/A
        C.Other                              S            N/A                            manufactures Serial Number IFT843BilL C2:9891
     Total Dificial Fees(Add 3a through 3c)                         1159.110             Use ter which purchased:0Persenal                0 Business               Aocuitwe
4.Optional nor-Mixable, lees or cnruges                                                  INCLUDING:
        A. N/A                                            N/A                          0     Sun/Moon     Root       Chair-Conditioning        0     Automatic Transmission
           DRY-AWAY FEE-DMV Wi s                        9.25                           0Power Steering               fl POwer Door Units             Power Seats
        c. N/A                                            N/A                                 roaar Windows          01111 Wheel               0 Vinyl Top
           N/A                                            N/A
                                                        'N/A
                                                                                           o
                                                                                           o
                                                                                              Cassano
                                                                                              Compact Disc Player
                                                                                                                    0 Cruise Control           0 AM/FM Stereo

           N/A                                            N/A
     Total Optional, nontaxable, lees or charges                                         OXFORD WM color N/A                     Thes N/A                             Lie. Na.
   (Add na through 41)                                                  9.25              You. severally and jointly promise to pay US the Total of Payments (shown in
5.TOTAL CASH SALES PRICE                                      s 42151.78                  Section   B) according to the Payment Schedule (also shown in Section 13). until
                                                          N/A                             paid in full, together with interest after maturity at the Annual Percentage Rate
6.Gross Trade In Allowance                                                                disdosed on page ol2.
      N/A                                                                                 To secure such payment, you grant to us a purchase money security interest
     mai                            Modal                      YLI
                  sissol
                                                                           4.     ,
                                                                                          under the Uri-done Commercial Code inthe Donate:al and in Allarens910O5 Is and
                                                                                          proceeds ol the Collateral. Insurance In which we Or Our assignee are named as
     Less Prior Credit or-tease Balance                   N/A
                                                                                          beneficiary Or kiss payee,'inducing any proceeds ol such Insurance or refundi'of
     Net Trade In Allowance                                                             • unearned premiums,or both, are assigned as additional secutity for this obligation
   (liItegattve, enter eand see tine 11a)                     S '       04.00             and any other obligation:created in connection With-this sale.We. our sucCessors
 7.Down Poyment(Other Than Not Tradoln Allowance):                                        and assigns„ hereby waive any other security interest or mortgage which would
                                                                                          otherwise secure your obligations under this contract except for me security
        a.Trade-In Sales Tex Credit                       N/A                             interests and assignments granted by you In this contract
        b.Cash                               s 10000.00                                   Address where Collateral miii be faceted:
        C.Manufacturers Rebate                            N/A
                                                          N/A                    1
        O.Deferred Down Payment •            5                                        ;-&feet                                                      City
        e.Other                                           N/A
        Down Payment (Add 7a through 7e)                      S    10000.00               Counti                                                   Ste
8.TOTAL DOWN PAYMENT AND                                                                  Your address after receipt of possession of Collateral:
     NET TRADE-IN ALLOWANCE(Add 8 and 7)                      $ 10000.00
9. UNPAID BALANCE OF CASH7gALES PRICE                                                    Street
        lAiihtnari A feArrs Al         44.                    c 72151.78
                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      BRIAN C. VANDERHOOF, SB# 248511
                    2   E-Mail: Brian.Vanderhoof@lewisbrisbois.com
                      JONATHAN WON, SB# 293910
                    3   E-Mail: Jonathan.Won@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant FORD MOTOR
                      COMPANY
                    7

                    8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                    FOR THE COUNTY OF FRESNO
                   10

                   11 DCL TECHNOLOGY, INC.,                                   Case No. 21CECG01096

                   12                      Plaintiff,
                                                                              DEFENDANT FORD MOTOR
                   13            vs.                                          COMPANY’S ANSWER TO PLAINTIFF’S
                                                                              COMPLAINT
                   14 FORD MOTOR COMPANY; and DOES 1
                      through 20, inclusive,
                   15
                                     Defendants.
                   16                                                         Action Filed: April 16, 2021
                                                                              Trial Date:   None Set
                   17

                   18            Defendant FORD MOTOR COMPANY (hereinafter “Ford” or “Defendant”), for itself alone
                   19 and no other defendant, hereby answers the Plaintiffs JOSEPH GEORGE and PETER GEORGE’s

                   20 (hereinafter “Plaintiffs”) Complaint (“Complaint”) on file as follows:

                   21                                             General Denial
                   22            Pursuant to the provisions of Section 431.30(d) of the Code of Civil Procedure, Defendant
                   23 denies, generally and specifically, all of the allegations contained in the Complaint and specifically

                   24 deny that they caused or contributed to any alleged damages, and further deny that Plaintiff haS

                   25 been or will be damaged in any sum or sums, either as alleged, otherwise, or at all.

                   26                                      AFFIRMATIVE DEFENSES
                   27            Defendant alleges, on information and belief, and where information is not available but
                   28 the failure to allege would result in waiver of the defense, the following affirmative defenses:
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                  1
ATTORNEYS AT LAW                       DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                                    FIRST AFFIRMATIVE DEFENSE

                    2                                            (Failure to State Facts)

                    3            Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action against

                    4 Defendant.

                    5                                  SECOND AFFIRMATIVE DEFENSE

                    6                                           (No Breach of Warranty)

                    7            There was no breach of warranty to the extent that Plaintiff’s concerns were resolved under

                    8 the warranty or occurred after the expiration of the original express warranty.

                    9                                   THIRD AFFIRMATIVE DEFENSE
                   10                                                   (Estoppel)

                   11            Plaintiff is estopped from obtaining the relief sought, or pursing any of the claims raised or

                   12 causes of actions contained in the Complaint, by virtue of Plaintiff’s acts, failures to act, conduct,

                   13 representations, admission, and the like.

                   14                                 FOURTH AFFIRMATIVE DEFENSE

                   15                                                    (Waiver)

                   16            Plaintiff has waived all rights to the claims, causes of action and relief sought in this

                   17 Complaint against Defendant, by virtue of Plaintiff’s acts, failures to act, conduct, representations,

                   18 admissions, and the like.

                   19                                    FIFTHAFFIRMATIVE DEFENSE

                   20                                                    (Laches)

                   21            Plaintiff has unreasonably delayed the commencement of this action to the prejudice of

                   22 Defendant. Therefore, the Complaint, and each and every cause of action alleged therein is

                   23 barred, in whole or in part, by the doctrine of laches.

                   24                                    SIXTH AFFIRMATIVE DEFENSE

                   25                                            (Economic Loss Rule)

                   26            Plaintiff’s causes of action have not accrued because no injury was sustained on the part of

                   27 Plaintiff directly from the subject vehicle or products and, therefore, Plaintiff’s contention that the

                   28 subject vehicle or products failed to adequately perform their functions is barred by the economic
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                     2
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1 loss rule.

                    2                                SEVENTH AFFIRMATIVE DEFENSE

                    3                                               (Performance)

                    4            Prior to the commencement of this action, Defendant fully performed, satisfied and

                    5 discharged all duties and obligations it may have owed to Plaintiff arising out of any and all

                    6 agreements, representations or contracts made by it or on its behalf and this action is therefore

                    7 barred by the provisions of Civil Code section 1473.

                    8                                 EIGHTH AFFIRMATIVE DEFENSE

                    9                                (Lack of Maintenance and Other Exclusions)
                   10            Defendant is informed and believes, and on that basis alleges that Plaintiff and/or others
                   11 may have improperly cared for and maintained the subject vehicle, and that some of Plaintiff’s

                   12 concerns may have been proximately caused by such lack of maintenance of the subject vehicle or

                   13 products. Defendant reserves the right to identify additional exclusions which may be applicable.

                   14                                  NINTH AFFIRMATIVE DEFENSE

                   15                              (Abuse, Misuse, Alteration and Improper Care)

                   16            Plaintiff and/or others misused, abused, altered and improperly cared for and maintained

                   17 the subject vehicle contrary to Defendant’s approval or consent and Plaintiff’s damages, if any,

                   18 were proximately caused by such misuse, alteration, abuse and neglect of the product.

                   19                                  TENTH AFFIRMATIVE DEFENSE

                   20                                 (No Defect in Materials or Workmanship)

                   21            The damages asserted in the Complaint were not the result of any defect in material or

                   22 workmanship in any vehicle manufactured by Ford. Specifically, Ford alleges that after

                   23 appropriate discovery, one or more of the stated specific warranty exclusions may be applicable.

                   24                              ELEVENTH AFFIRMATIVE DEFENSE

                   25                                  (No Timely Revocation of Acceptance)

                   26            Plaintiff has no restitution remedy under breach of implied warranty because there was no

                   27 timely revocation of acceptance before a substantial change in the condition of the goods.

                   28                               TWELFTH AFFIRMATIVE DEFENSE
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                   3
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                                        (Failure to Maintain Vehicle)

                    2            Defendant alleges that Plaintiff is precluded from recovery due to failure to maintain and

                    3 service the subject vehicle in conformance with the requirements and recommendations of the

                    4 owner’s manual and/or warranty booklet.

                    5                            THIRTEENTH AFFIRMATIVE DEFENSE

                    6                         (No Reasonable Number of Attempts to Repair Afforded)

                    7            The Complaint, and each and every cause of action therein, does not state facts sufficient

                    8 to meet the statutory presumption of a reasonable number of repair attempts under the terms of the

                    9 Civil Code section 1793.22(b).
                   10                            FOURTEENTH AFFIRMATIVE DEFENSE

                   11             (Disclaimer of Incidental and Consequential Damages and Limitation of Damages)

                   12            The limited warranty for the subject vehicle at issue limits the damages that may be

                   13 obtained by Plaintiff for any alleged breach of warranty such that some, if not all, of the damages

                   14 sought, including those for incidental or consequential damages, are not recoverable.

                   15                              FIFTEENTH AFFIRMATIVE DEFENSE

                   16                                                 (Preemption)

                   17            The Complaint and, each and every cause of actin therein, in whole, or in part, are

                   18 preempted by the Federal National Traffic and Motor Vehicle Safety Act pursuant to 49 U.S.C.

                   19 sections 30118 et seq.

                   20                              SIXTEENTH AFFIRMATIVE DEFENSE

                   21                                           (Accord and Satisfaction)

                   22            Plaintiff is barred from recovery, in whole or in part, on the ground that it is subject to the

                   23 defense of accord and satisfaction.

                   24                           SEVENTEENTH AFFIRMATIVE DEFENSE

                   25                                           (Good Faith Evaluation)

                   26            At all times, Defendant’s evaluation of Plaintiff’s repurchase request has been in good

                   27 faith; consequently, Plaintiff has no claim for civil penalty for any alleged willful violation.

                   28                            EIGHTEENTH AFFIRMATIVE DEFENSE
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                    4
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                                     (Vehicle Fit for Intended Purpose)

                    2            The subject vehicle was fit for providing transportation at all relevant times hereto.

                    3 Accordingly, Plaintiff is not entitled to relief for breach of the implied warranty of

                    4 merchantability. American Suzuki Motor Corp. v. Superior Court, 37 Cal. App. 4th 1291 (1995).

                    5                            NINETEENTH AFFIRMATIVE DEFENSE

                    6                                       (Duration of Implied Warranty)

                    7            Defendant is informed and believes, and on that basis alleges, that some or all of the

                    8 alleged defects did not arise until after the implied warranty expired. Accordingly, Plaintiff is not

                    9 entitled to relief for breach of the implied warranty of merchantability. Civil Code §1795.5.
                   10                             TWENTIETH AFFIRMATIVE DEFENSE

                   11                                  (No Impairment of Use, Value or Safety)

                   12            The subject vehicle has not been subject to repair for any nonconformity or condition that

                   13 substantially impaired the use, value or safety of the vehicle.

                   14                          TWENTY-FIRST AFFIRMATIVE DEFENSE

                   15                              (Unreasonable or Unauthorized Use of Vehicle)

                   16            Defendant is informed and believes, and on that basis alleges, that Plaintiff’s claims may

                   17 be barred by Plaintiff’s unreasonable or unauthorized use of the vehicle. Civil Code §1794.3.

                   18 ///

                   19                        TWENTY-SECOND AFFIRMATIVE DEFENSE

                   20                                          (Complete Performance)

                   21            Defendant has appropriately, completely and fully performed and discharged any and all

                   22 obligations and legal duties arising out of the matters alleged in the Complaint.

                   23                         TWENTY-THIRD AFFIRMATIVE DEFENSE

                   24                                          (Compliance with Laws)

                   25            Defendant has complied with all laws and regulations with regard to the subject matter of

                   26 Plaintiff’s Complaint, and is therefore not liable to Plaintiff for any damages it may have

                   27 sustained, if any.

                   28                        TWENTY-FOURTH AFFIRMATIVE DEFENSE
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                   5
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                                (Failure to Use Dispute Resolution Process)

                    2            Defendant makes available a qualified third-party dispute resolution process, and therefore,

                    3 it is entitled to relief under certain provisions of the Song-Beverly Consumer Warranty Act.

                    4                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

                    5                            (Failure to Provide Reasonable Opportunity to Cure)

                    6            Plaintiff failed to provide Defendant with a reasonable opportunity to cure any alleged

                    7 defect as required by 15 U.S.C. §2310(e) and Civil Code §1790, et seq.

                    8                          TWENTY-SIXTH AFFIRMATIVE DEFENSE

                    9                                          (No Prejudgment Interest)
                   10            The Complaint fails to state facts sufficient to constitute a basis for recovery of
                   11 prejudgment interest.

                   12                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                   13                                                (Business Use)

                   14            The subject vehicle was not purchased or used primarily for personal, family, or household

                   15 purposes and that the business use was by a person, including a partnership, limited liability

                   16 company, corporation, association, or any other legal entity, to which more than five motor

                   17 vehicles were registered in this state.

                   18                        TWENTY-EIGHTHAFFIRMATIVE DEFENSE

                   19                                             (Failure to Mitigate)

                   20            Plaintiff failed and neglected to use reasonable care to protect against and to minimize

                   21 losses and damages, if any.

                   22                          TWENTY-NINTH AFFIRMATIVE DEFENSE

                   23                                          (No Agency Relationship)

                   24            Ford denies any allegations of agency contained in Plaintiff’s Complaint.

                   25                              THIRTIETH AFFIRMATIVE DEFENSE

                   26                                            (Assumption of Risk)

                   27            Plaintiff knew about matters giving rise to the Complaint and assumed the risk created

                   28 thereby.
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                    6
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                           THIRTY-FIRST AFFIRMATIVE DEFENSE

                    2                                           (Good Faith Conduct)

                    3            At all times relevant and material to this action, Defendant acted reasonably and in good

                    4 faith.

                    5                         THIRTY-SECOND AFFIRMATIVE DEFENSE

                    6                                           (Independent Causes)

                    7            The alleged injuries, damages or loss, if any, for which Plaintiff seeks recovery, were the

                    8 result of causes independent of any purported acts or omissions on the part of Defendant, or any of

                    9 its agents, representatives or employees, thereby eliminating or reducing the alleged liability of
                   10 Defendant.

                   11                          THIRTY-THIRD AFFIRMATIVE DEFENSE

                   12                                             (Failure to Inspect)

                   13            Defendant alleges that Plaintiff’s damages, if any, may have been caused by the failure of

                   14 third parties, unrelated to Defendant, to properly inspect the subject vehicle or products, thereby

                   15 eliminating or reducing the alleged liability of Defendant.

                   16                         THIRTY-FOURTHAFFIRMATIVE DEFENSE

                   17                                            (Doctrine of Consent)

                   18            Plaintiff is barred from recovering the relief sought by reason of the doctrine of consent.

                   19                           THIRTY-FIFTH AFFIRMATIVE DEFENSE

                   20                                           (Statute of Limitations)

                   21            The Complaint and each cause of action contained therein fails to state facts sufficient to

                   22 constitute a cause of action in that the Complaint and each cause of action is barred by the

                   23 applicable statute of limitations, including, but not limited to, those stated in Part II, Title 2,

                   24 Chapter 3 of the California Code of Civil Procedure, §§335 through 346.4, California Civil Code,

                   25 §§1783, 1791.1, 1793.2, and 1793.22, California Commercial Code, §2725, and Business and

                   26 Professions Code, §17208.

                   27                           THIRTY-SIXTH AFFIRMATIVE DEFENSE

                   28
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                   7
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                                            (Warranty Exclusions)

                    2            Plaintiff’s action for breach of warranty is barred by the terms, conditions, disclaimers and

                    3 exclusions of the warranty, if any. Moreover, Plaintiff has failed to comply with all obligations

                    4 under the warranty, if any, to include, but not limited to, timely notice, proper maintenance and

                    5 appropriate use.

                    6                          THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                    7                                           (Civil Penalty Barred)

                    8            Any prayer made by Plaintiff for a civil penalty pursuant to Civil Code §1794(e) is barred

                    9 because Ford maintains a qualified third-party dispute resolution process, which substantially
                   10 complies with subdivision (d) of §1793.22 of the Civil Code. Further, Plaintiff failed to serve the

                   11 notice required for recovery of a civil penalty under this provision.

                   12                          THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                   13                                                  (Set Off)

                   14            Defendant alleges that if it is established that Defendant is in any manner legally

                   15 responsible for any of the damages claimed by Plaintiff, which are denied, Defendant is entitled to

                   16 a set off of those damages, if any, that resulted from the wrongful acts of Plaintiff and/or others.

                   17                           THIRTY-NINTH AFFIRMATIVE DEFENSE

                   18                                          (Spoliation of Evidence)

                   19            This action is barred or limited because of the altering, spoiling, damaging, destruction, or

                   20 losing of evidence by Plaintiff, which thereby has reduced the likelihood that this action will result

                   21 in a reliable adjudication of facts, and impairs Defendant’s right to a fair opportunity to adjudicate

                   22 its alleged liability.

                   23                               FORTIETH AFFIRMATIVE DEFENSE

                   24                                          (Arbitration Agreement)

                   25            Defendant is informed and believes, and on that basis alleges, that this dispute is subject to

                   26 an arbitration agreement with Plaintiff such that this matter is properly brought before a qualified

                   27 arbitrator rather than in the instant court.

                   28                            FORTY-FIRST AFFIRMATIVE DEFENSE
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                   8
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                                         (Failure to Properly Notify)

                    2            Defendant is informed and believes, and on that basis alleges, that Plaintiff has failed to

                    3 properly provide timely notice, within a reasonable period of time after discovery of its claims and

                    4 alleged defects. As a result, Defendant has been damaged and prejudiced, barring the Complaint,

                    5 and each cause of action therein, as a matter of law.

                    6                          FORTY-SECOND AFFIRMATIVE DEFENSE

                    7                                                 (No Breach)

                    8            Defendant performed all duties owed under the warranty other than any duties that were

                    9 prevented or excused. Accordingly, there has been no breach of warranty.
                   10                           FORTY-THIRD AFFIRMATIVE DEFENSE

                   11                                              (Statute of Frauds)

                   12            To the extent Plaintiff is suing for breach of an oral representation or contract, such an oral

                   13 representation or contract would be unenforceable pursuant to Civil Code section 1624(a)(1-7).

                   14                          FORTY-FOURTHAFFIRMATIVE DEFENSE

                   15                            (Qualified Third Party Dispute Resolution Process)

                   16            Ford maintained a qualified third party dispute resolution process at the time the subject

                   17 vehicle was purchased that substantially complied with Section 1793.2 of the California Civil

                   18 Code. Ford is informed and believes and thereon alleges Plaintiff received timely and appropriate

                   19 notification, in writing, of the availability of the third-party resolution process. Accordingly, since

                   20 Plaintiff did not participate in the third party dispute resolution process prior to filing this

                   21 litigation, Section 1794(e)(2) of the California Civil Code may bar Plaintiff from recovering

                   22 damages for (i) attorney fees, (ii) costs, and (iii) treble damages (as provided under California

                   23 Civil Code Section 1794(e)), and the rebuttable presumption pursuant to California Civil Code

                   24 Section 1793.2(e)(1) is unavailable to Plaintiff.

                   25                              FORTY-FIFTH AFFIRMATIVE DEFENSE

                   26                                             (Comparative Fault)

                   27            If Plaintiff sustained any damages as alleged in the Complaint, that damage was

                   28 proximately caused and contributed to by Plaintiff in failing to conduct itself in a manner
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                    9
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1 ordinarily expected of a reasonably prudent person in the conduct of their affairs and business.

                    2 The contributory negligence and fault of Plaintiff diminishes any recovery herein.

                    3                              FORTY-SIXTH AFFIRMATIVE DEFENSE

                    4                                (Contributory Negligence Of Third Parties)

                    5            If Plaintiff sustained any damages as alleged in the Complaint, that damage was

                    6 proximately caused and contributed to by persons and/or parties other than this answering

                    7 Defendant in failure to conduct themselves in a manner ordinarily expected of reasonably prudent

                    8 persons in the conduct of their affairs and business. Contributory negligence and fault of persons

                    9 and/or parties other than this answering Defendant diminishes any recovery from this answering
                   10 Defendant.

                   11                            FORTY-SEVENTH AFFIRMATIVE DEFENSE

                   12                                              (Unclean Hands)

                   13            Defendant is informed and believes and based thereon alleges that the claims and relief

                   14 sought by Plaintiff are barred by reason of the doctrine of unclean hands.

                   15                             FORTY-EIGHTH AFFIRMATIVE DEFENSE

                   16                           (Failure to Provide Reasonable Opportunity to Repair)

                   17            Plaintiff is precluded from any recovery pursuant to the Song-Beverly Consumer Warranty

                   18 Act as Plaintiff failed and refused to provide a reasonable opportunity to repair.

                   19                             FORTY-NINTH AFFIRMATIVE DEFENSE

                   20                                             (Lack of Standing)

                   21            Plaintiff lacks standing and is therefore barred from any recovery.

                   22                                 FIFTIETH AFFIRMATIVE DEFENSE

                   23                                           (Real Party of Interest)

                   24            Defendant is informed and believes, and based thereon alleges, that Plaintiff lacks standing

                   25 and is not the real party in interest.

                   26                               FIFTY-FIRST AFFIRMATIVE DEFENSE

                   27                                             (No Civil Penalty)

                   28            Ford’s evaluation of any of Plaintiff’s repurchase requests have been in good faith.
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                  10
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1 Consequently, Plaintiff has no claim for civil penalty for any alleged willful violation.

                    2                             FIFTY-SECOND AFFIRMATIVE DEFENSE

                    3                                           (Additional Defenses)

                    4            Defendant alleges that it may have additional affirmative defenses available to it of which it

                    5 is not now fully aware. Defendant reserves the right to assert affirmative defenses after the same

                    6 shall have been ascertained.

                    7                                                 PRAYER

                    8            WHEREFORE, Defendant prays for the following relief:

                    9       1. That Plaintiff takes nothing by reason of its Complaint, and that this action be dismissed
                   10 in its entirety with prejudice;

                   11       2. That judgment be entered in favor of Defendant, on all causes of action;
                   12       3. That Defendant recovers its costs of suit incurred herein as well as attorneys’ fees to the
                   13 extent permitted by law; and

                   14       4. That Defendant be awarded such other and further relief as the Court may deem just and
                   15 proper.

                   16

                   17 DATED: May 21, 2021                           LEWIS BRISBOIS BISGAARD & SMITH LLP

                   18

                   19
                                                                    By:
                   20                                                     Brian C. Vanderhoof
                                                                          Jonathan Won
                   21                                                     Attorneys for Defendant FORD MOTOR
                                                                          COMPANY
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                   11
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
                    1                        CALIFORNIA STATE COURT PROOF OF SERVICE
                                           DCL TECHNOLOGY, INC. v. FORD MOTOR COMPANY, et al.
                    2                             Case No. 21CECG01096 - File No. 1000-626

                    3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                    4          At the time of service, I was over 18 years of age and not a party to this action. My
                        business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872.
                    5
                                 On May 21, 2021, I served true copies of the following document(s):
                    6
                                       DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S
                    7                                    COMPLAINT

                    8         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                    9
                      Adam J. McNeile, Esq.                              T: (415) 632-1900
                   10 Kristin Kemnitzer, Esq.                            F: (415) 632-1901
                      KEMNITZER, B ARRON & KREIG LLP                     adam@kbklegal.com
                   11 42 Miller Avenue, 3rd Floor                        kristin@kbklegal.com
                      Mill Valley, CA 94941                              Attorney for Plaintiff DCL TECHNOLOGY, INC.
                   12
                              The documents were served by the following means:
                   13
                             (BY ELECTRONIC TRANSMISSION ONLY) Only by e-mailing the document(s) to the
                   14         persons at the e-mail address(es) listed above based on notice provided on March 16, 2020
                              that, during the Coronavirus (COVID-19) pandemic, this office will be working remotely,
                   15         not able to send physical mail as usual, and is therefore using only electronic mail. No
                              electronic message or other indication that the transmission was unsuccessful was received
                   16         within a reasonable time after the transmission.
                   17           I declare under penalty of perjury under the laws of the State of California that the
                        foregoing is true and correct.
                   18
                                 Executed on May 21, 2021, at San Francisco, California.
                   19

                   20

                   21                                                      Charmaine Villavert
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
B RISBOIS
B ISGAARD
& SMITHLLP
                        4850-9763-9402.1                                  12
ATTORNEYS AT LAW                     DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFF’S COMPLAINT
EXHIBIT B
EXHIBIT C
EXHIBIT D
                    1                               FEDERAL COURT PROOF OF SERVICE
                                             DCL TECHNOLOGY, INC. v. FORD MOTOR COMPANY, et al.
                    2                               Case No. 21CECG01096 - File No. 1000-626

                    3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                    4           At the time of service, I was over 18 years of age and not a party to the action. My
                        business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed
                    5   in the office of a member of the bar of this Court at whose direction the service was made.

                    6            On May 21, 2021, I served the following document(s):

                    7                      DECLARATION OF JONATHAN WON IN SUPPORT OF NOTICE OF
                                                             REMOVAL
                    8
                              I served the documents on the following persons at the following addresses (including fax
                    9   numbers and e-mail addresses, if applicable):

                   10 Adam J. McNeile, Esq.                              T: (415) 632-1900
                        Kristin Kemnitzer, Esq.                          F: (415) 632-1901
                   11   KEMNITZER, B ARRON & KREIG         LLP           adam@kbklegal.com
                        42 Miller Avenue, 3rd Floor                      kristin@kbklegal.com
                   12   Mill Valley, CA 94941                            Attorney for Plaintiff DCL TECHNOLOGY, INC.

                   13            The documents were served by the following means:

                   14           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                                 documents with the Clerk of the Court using the CM/ECF system, which sent notification
                   15            of that filing to the persons listed above.

                   16           I declare under penalty of perjury under the laws of the United States of America and the
                        State of California that the foregoing is true and correct.
                   17
                                 Executed on May 21, 2021, at San Francisco, California.
                   18
                   19
                   20                                                     Charmaine Villavert

                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
B RISBOIS
B ISGAARD
& SMITHLLP
                        4830-4950-8074.1                                 1
ATTORNEYS AT LAW                           DECLARATION OF JONATHAN WON IN SUPPORT OF NOTICE OF REMOVAL
